UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2048



IBRAHIM ABDOSH ADOUS,

                                                         Petitioner,

          versus


PETER D. KEISLER, Acting Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A27-669-918)


Submitted:   September 21, 2007           Decided:   October 9, 2007


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Charles M. Wall, Arlington, Virginia, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Terri J. Scadron, Assistant
Director, Joshua E. Braunstein, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ibrahim Abdosh Adous, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming the immigration judge’s order denying

Adous’ application for relief under former section 212(c) of the

Immigration and Nationality Act, 8 U.S.C. § 1182(c).                      For the

reasons discussed below, we deny the petition for review.

              Adous was convicted of assault and battery of a family

member under Va. Code § 18.2-57.2.                He contends that because

battery does not require bodily injury or intent to inflict bodily

injury under Virginia law, his crime is not one of moral turpitude.

It is unnecessary for us to resolve this point, however, because

Adous   was    not   convicted   merely     of   battery.     Rather,      he   was

convicted of assault and battery pursuant to a statute that has

been construed to require an intent to inflict bodily injury on the

victim.    See    Leal v. Commonwealth, 559 S.E.2d 874, 878 (Va. App.

2002), rev’d on other grounds, Commonwealth v. Leal, 574 S.E.2d 285

(Va. 2003).      Adous’ failure to successfully inflict the harm he

intended      does   not   lessen    the    weight   given    to    his    crime.

Accordingly, we deny the petition for review on the reasoning

provided by the Board.       We dispense with oral argument because the

facts   and    legal   contentions    are    adequately     presented      in   the

materials     before   the   court    and    argument   would      not    aid   the

decisional process.

                                                              PETITION DENIED

                                     - 2 -